--------------------------------------------------------------------------------

Exhibit 10.2
 


 
2008 Long-Term Incentive Plan
 
 
The Long-Term Incentive Plan for 2008 will include restricted stock in the
amounts set forth in Schedule A hereto comprised of 50% time-based restricted
stock awards and 50% performance-based restricted stock awards.
 

 
A.
Time-Based Restricted Stock Awards

 
Executives receive awards of restricted stock that vest in 16 equal quarterly
installments.
 

 
B.
Performance-Based Restricted Stock Awards

 
Executives receive awards of restricted stock that vest in 33% annual increments
starting with the year that includes the first anniversary of the grant
date.  Executives earn annual tranches of awards, which vest on each of the
first three anniversaries from the date of grant, to the extent that the Company
achieves certain revenue and EBITDA targets established by the Board of
Directors for each respective year in the performance cycle.  The Company will
either meet or not meet both goals in a given year.  With respect to all shares
of performance-based restricted stock that do not vest during any of the three
years, 50% of such shares will vest on the fourth anniversary of the date of the
grant.
 
The vesting of any restricted stock (including both time-based and
performance-based) is subject to the executive being an employee in good
standing on the date of vesting.
 